rile 99/03/49--Rage 1 of 1

Case 1:18-cv-05608-PAC Document 2air
i GoD SDNY
te IME er
f
}

Hye pa
UP Ee ey

PA sy NT Py que.

CALLY my pey I

 

UNITED STATES DISTRICT COURT } A
SOUTHERN DISTRICT OF NEW YORK i po _
weeeenneeneee nnn neeentanenneenennnnennenenceneesntaenmennnts x - (b/ /7 |
MALIBU MEDIA, LLC,
Case No. 1:18-cv-05608-PAC
Plaintiff,
VS.
JOHN DOE subscriber assigned IP address
207.38. 134.2,
Defendant. :
x

ORDER ON PLAINTIFE’S FIFFH MOTION FOR EXTENSION OF TIME WITHIN
WHICH IT HAS TO EFFECTUATE SERVICE ON JOHN DOE DEFENDANT

 

 

THIS CAUSE came before the Court upon Plaintiff's Fifth Motion for Extension of Time

Within Which it Has to Serve John Doe Defendant with a Summons and Complaint (the

“Motion”), and the Court being duly advised in the premises does hereby

ORDER AND ADIJUDGE: Plaintiffs Motion is granted. Plaintiff shall have until

October 10, 2019, to effectuate service of a summons and Complaint upon John Doe Defendant

SO ORDERED this @ day of Atpt 2019,

UNITED STATES DISTRICT JUDGE
